DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
3. The specification is objected to for lacking the proper format. The following guidelines illustrate the preferred layout for the specification of a utility application. 
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “the front face” lacks antecedent basis because “front face” has not yet been introduced. 
Claim 1, lines 7-8, “being connected to the wrist (16) of the arm (14) of said manipulator” should read “being connected to [[the]] a wrist (16) of [[the]] an arm (14) of said robotic manipulator” because wrist and arm have not yet been introduced and lack antecedent basis. 
Claim 2, line 2, “the upper part” lacks antecedent basis because “upper part” has not yet been introduced. 
Claim 3, line 2, “the lower face” lacks antecedent basis because “lower face” has not yet been introduced. 
Claim 3, line 3, The claim language recites “the frame base (22)”. Claim 2 and Claim 4 also use element number 22 to describe a “frame”. It is not precisely 
Claim 4, line 2, “said frame” lacks antecedent basis because “frame” has not yet been introduced in claim 4 or claims from which claim 4 depends. 
Claim 5, lines 1-2, “the rear face” lacks antecedent basis because “rear face” has not yet been introduced. 
Claim 5, line 3, the phrase “the stroke” lacks antecedent basis because “stroke” has not yet been introduced. 
Claim 5, line 4, “the processing tools” lacks antecedent basis because the phrase “processing tools” has not yet been introduced. 
Claim 6, line 1, “the possible” lacks antecedent basis because “possible” has not yet been introduced. 
Claim 6, lines 1-2, The claim language recites “characterized in that the possible and adjustable stroke”. The phrase “possible and adjustable” is not a positive recitation. The claim language does not make it specifically clear if the adjustment is only possible or actually adjustable. This phrase is indefinite because it does not clearly define the metes and bounds of the claim.
Claim 6, line 3, “the tool” lacks antecedent basis because it is not precisely clear if “the tool” is referencing the processing tools of claim 5, the machining tools of claim 1, or the tools of claim 1. 
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panergo et al. (US PGPUB 20130109277), hereinafter, Panergo.
Regarding claim 1, Panergo discloses a multiple polishing head (10) (fig. 4), especially suitable for working on stone materials to carry out roughing or surface finishing operations on the same (Panergo’s polishing head is capable of working on stone materials to carry out roughing or surface finishing operations) and arranged to be combined with a 5robotic manipulator (20) (fig. 4; Robotic wrist 470 connects to Panergo’s end effector) with multiple degrees of freedom [0054], characterized in that it comprises at least two electrospindles (24) (fig. 3 is an illustration of a random orbital abrasion tool [0012], “The abrasion tool 310 further includes a motor 340 for spinning the backing pad 320 and simultaneously moving the backing pad 320 in an elliptical path” (paragraph 0036) teaches that Panergo’s abrasion tool qualifies as an electrospindle because the spindle spins via motor 340. Fig. 4 is an illustration of a robotic to the front face of which as many machining tools or tools are paired (fig. 4; Abrasion tools 420 are connected to a front face of the electrospindle), the polishing head (10) being connected to the wrist (16) of the arm (14) of said manipulator by means of a flange (12) (See Panergo’s annotated fig. 4 below. The flange structure indicated in the annotated fig 4 connects the polishing head to the robotic wrist.).  

    PNG
    media_image1.png
    659
    561
    media_image1.png
    Greyscale

Regarding claim 2, Panergo discloses characterized in that the flange (12) is fixed to an inclined plane (18) (See Panergo’s annotated fig. 4 below. The flange is fixed to an inclined plane) defining the upper part of a frame (22) (As mentioned above, “the upper part” lacks antecedent basis. The inclined plane in Panergo’s annotated fig. 4 (located below) defines an upper part of a frame).  

    PNG
    media_image2.png
    659
    561
    media_image2.png
    Greyscale

	Regarding claim 3, Panergo discloses characterized in that it comprises three electrospindles (24) (fig 4, Panergo’s end effector comprises three random orbital abrasion tools, each qualifying as an electrospindle as rejected above in claim 1), fixed to the lower face of 15the frame base (22) consisting of a plate (26) (As discussed above, “the lower face of the .  
	Regarding claim 4, Panergo discloses characterized in that the electrospindles (24) are aligned with each other on said frame (22) (Panergo’s abrasion tools qualify as electrospindles as rejected above in claim 1. Further, Panergo’s abrasion tools are arranged in a triangular configuration (fig. 4) where tool 1 and tool 2 are aligned, tool 2 and tool 3 are aligned, and tool 1 and tool 3 are aligned. Therefore, the electrospindles are aligned with each other on the frame.) to which they are fixed with mechanical devices (“each bracket 436 supports an abrasion tool” (paragraph 0045) teaches the electrospindles are fixed to the frame 434 via mechanical devices 436 (see figure 4)) or by magnetic attachments (The claim language recites the word “or” so only one attachment method is required to be met by the prior art teaching).
	Regarding claim 5, Panergo discloses characterized in that the rear face of the electrospindles (24) comprises respective pneumatic pistons (30) (fig. 4, pneumatic cylinders 440 are located on the rear face of each electrospindle shaft) for adjusting the stroke and exposure of each of the processing tools fixed to the front face of said electrospindles (“Each bracket 436 includes slots 438 for allowing its abrasion tool 420 to be moved up and down (retracted and extended) by it corresponding pneumatic cylinder 440” (paragraph 0045) teaches the pneumatic cylinders adjust the stroke and exposure of each of the processing tools fixed to the front face of said electrospindles; Fig. 5).

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panergo.
	Regarding claim 6, Panergo teaches the claimed invention as rejected above in claim 5. Panergo does not explicitly teach characterized in that the possible and adjustable stroke via the pneumatic pistons (30) with regard to the exposure of the tool borne by each of the electrospindles (24) is between 50 and 70 mm.
	However, Panergo teaches the abrasive tools can be adjusted linearly for purposes of abrading via pneumatic cylinders 440 (paragraphs 0045-0046). The applicant does not provide any criticality in having the adjustment range specifically being 50 – 70 mm.  Panergo does not detail the adjustment range specifically being 50- 70 mm but the amount of adjustment would have been obvious to a person having ordinary skill in the art depending on machining parameters, such as work piece size, environment size, and geometry of the workpiece. 

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US PGPUB 20190366426) teaches a multi-arm hanging rail type casting cleaning robot. 
Urban (US PGPUB 20180333790) teaches a finishing device having multiple tools on the same arm. 
Liu (CN 107650131) teaches a robotic arm with multiple tools (fig. 1)
Yang et al. (CN 107471233) teaches a multi station grinding assembly with multiple tools. 
Wang (CN 107322468) teaches a modular array with several working end effectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723